Case 6:19-cv-00668-MJJ-CBW Document 39 Filed 04/21/20 Page 1 of 2 PageID #: 234




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


 Cilici LLC                                Case No. 6:19-cv-00668

 Versus                                    Judge Michael J Juneau

 Vision Acquisitions LLC                   Magistrate Judge Carol B Whitehurst

                                   JUDGMENT

       This matter came before the Court on April 20, 2020 for oral argument on

 Plaintiff’s objection to the magistrate judge’s report and recommendation, Rec. Doc.

 [15], regarding Defendant’s motion to dismiss, Rec. Doc. [9]. Wesley Plaisance on

 behalf of Defendant was the only counsel present.

       For the reasons orally assigned and stated in the Report and Recommendation

 of the Magistrate Judge previously filed herein, and after an independent review of

 the record including the objections filed by petitioner, and having determined that

 the findings and recommendations are correct under the applicable law;

       IT IS ORDERED that the Motion To Dismiss filed by Defendant, Vision

 Acquisitions, LLC, [Rec. Doc. 9], be GRANTED and this case is DISMISSED

 WITHOUT PREJUDICE for lack of standing.

       THUS DONE AND SIGNED this 20th day of April, 2020.
Case 6:19-cv-00668-MJJ-CBW Document 39 Filed 04/21/20 Page 2 of 2 PageID #: 235




                                          ________________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE




                                      2
